Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5, 6, 9, 16, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,  7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (EP 3160044 A1) hereafter referred to as Zhu .
In regard to claim 1 Zhu teaches a packaged radio frequency (RF) amplifier [see Fig. 1 see 143’, see Fig. 2, Fig. 3 see Abstract “RF amplifier include a transistor” “device 200 is incorporated in an air cavity package, in which transistors 220 and various impedance matching and video bandwidth elements 212, 214, 216, 232, 234, 240, and 242 are located within an enclosed air cavity 312”] device comprising: 
a device substrate [see “flange 206 (or "device substrate") ”]; 
an input lead [“input lead 202”] coupled to the device substrate; 
an output lead [“output lead 204”] coupled to the device substrate; 
a transistor die [“transistor die (e.g., a die that includes transistor 220)”] coupled to the device substrate, 
wherein the transistor die includes a transistor, a transistor input terminal [see Fig. 3, Fig. 1 see gate connected to 216 “Bondwires 212, 216”] coupled to the input lead, and a transistor output terminal [see connected to 232, 234] coupled to the output lead; 
an output impedance matching circuit [“output impedance matching circuit 150”] coupled to the output lead and the transistor output terminal, 
wherein the output impedance matching circuit includes a first set of bondwires coupled between [232 “Inductive elements 232, 234, 240 each may be formed from a plurality of parallel, closely-spaced sets of bondwires”] the output lead and the transistor output [see connected to 232, 234], 
an output capacitor [see 142’ in Fig. 1 see 143’ see Fig. 3 “capacitors 342”] including a first terminal [see top connected to 134] and a second terminal [see bottom connected to 135’ see 143’] , 
a second set of bondwires [see 134 in Fig. 1 see 143’ “Inductive elements 232, 234, 240 each may be formed from a plurality of parallel, closely-spaced sets of bondwires”] coupled between the transistor output and a first terminal of the output capacitor, and 
a third set of bondwires [see 135’ in Fig. 1 see 143’ “second shunt inductive element 235, 235' could be implemented as a plurality of bondwires coupled between two conductive landing pads”] coupled between the second terminal of the output capacitor [“Second terminals of capacitors 342, 346 are electrically connected to the flange 206 (e.g., to ground)” see Fig. 1] and a ground reference node, 
but in Fig. 2 does not clearly show wherein the third set of bondwires are substantially parallel to the first and second set of bondwires. 
However see Fig. 2 all the bond wires are oriented vertically, see Fig. 4 see 435 oriented vertically, and so are 434, 440.
Thus it would be obvious to modify Zhu to include wherein the third set of bondwires are substantially parallel to the first and second set of bondwires.
The motivation is ease of design .
In regard to claim 7 Zhu teaches wherein the ground reference node  [“Second terminals of capacitors 342, 346 are electrically connected to the flange 206 (e.g., to ground)” see Fig. 1] is a flange. 
In regard to claim 8 Zhu does not specifically teach wherein the ground reference node is ground pad on the transistor die. 
However see “In still other embodiments, some or all of these portions of the output impedance matching and video bandwidth circuits 150, 149 may be coupled to and/or integrated within the semiconductor die that includes transistor 120”.
Thus it would be obvious to modify Zhu to include wherein the ground reference node is ground pad on the transistor die.
The motivation is to utilize a common ground for the entire die for ease of design.
In regard to claim 10 Zhu teaches further comprising an input impedance matching circuit [see Fig. 1 “Input impedance matching circuit 110”] including a first connection node [connected to 112, 116 and 114], an input shunt capacitor [114, 214] with a first terminal [lower] connected to a ground and a second terminal [top] connected to the first connection node, a fourth set of bondwires [212, “input impedance matching circuit 210 includes two inductive elements 212, 216 (e.g., inductive elements 112, 116, FIG. 1) and a capacitor 214 (e.g., capacitor 114, FIG. 1). Each inductive element 212, 216 is formed from a plurality of parallel, closely-spaced sets of bondwires”] coupled between the input lead and first connection node, a fifth set of bondwires [216] coupled between the first connection node and the transistor input terminal. 

Claim 2, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lee et al. (US 20150115893 A1) hereafter referred to as Lee 
In regard to claim 2 Zhu in Fig. 2 does not clearly show wherein the output capacitor is an integrated passive device  . 
However see “ IPD assemblies 242 may be coupled to flange 206”.
See Lee Fig. 9 see paragraph 0095 “a plurality of capacitor parts having different capacitance may be implemented in a single chip”, see that contact can be made at both top and bottom.
Thus it would be obvious to modify Zhu to include wherein the output capacitor is an integrated passive device.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of design and usage.
In regard to claim 3 Zhu and Lee as combined teaches  wherein the first and second terminals of the output capacitor are on opposite sides [see combination Lee, see contact can be made at both top and bottom] of the integrated passive device. 
In regard to claim 4 Zhu and Lee as combined teaches wherein the first and second terminals of the output capacitor are on the same side [see combination Lee, see contact can be made at both top and bottom]  of the integrated passive device. 

Claim 11, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu .
In regard to claim 11 Zhu teaches a method of manufacturing an RF amplifier device [see Fig. 1 see 143’, see Fig. 2, Fig. 3 see Abstract “RF amplifier include a transistor” “device 200 is incorporated in an air cavity package, in which transistors 220 and various impedance matching and video bandwidth elements 212, 214, 216, 232, 234, 240, and 242 are located within an enclosed air cavity 312”] , the method comprising the steps of: 
coupling an input lead [“input and output leads 202, 204 are mounted on a top surface of the isolation structure 208”] to a device substrate; 
coupling an output lead [“output lead 204”] to the device substrate [see “flange 206 (or "device substrate") ”]; 
coupling a transistor die [“transistor die (e.g., a die that includes transistor 220)” “Transistors 220 and various elements 214, 242 of the input and output impedance matching circuits 210, 250 and video bandwidth circuits 249 are mounted on a generally central portion of the top surface of a flange 206”] to the device substrate between the input and output leads, 
wherein the transistor die includes a transistor and [see Fig. 3, Fig. 1 see gate connected to 216 “Bondwires 212, 216”] a transistor input terminal; 
coupling an output impedance matching circuit [“output impedance matching circuit 150”] between the output lead and the transistor output terminal, 
wherein the output impedance matching circuit includes a first set of bondwires coupled between [232 “Inductive elements 232, 234, 240 each may be formed from a plurality of parallel, closely-spaced sets of bondwires”] the output lead and the transistor output [see connected to 232, 234], 
an output capacitor [see 142’ in Fig. 1 see 143’ see Fig. 3 “capacitors 342”] including a first terminal [see top connected to 134] and a second terminal [see bottom connected to 135’ see 143’] , 
a second set of bondwires [see 134 in Fig. 1 see 143’ “Inductive elements 232, 234, 240 each may be formed from a plurality of parallel, closely-spaced sets of bondwires”] coupled between the transistor output and a first terminal of the output capacitor, and 
a third set of bondwires [see 135’ in Fig. 1 see 143’ “second shunt inductive element 235, 235' could be implemented as a plurality of bondwires coupled between two conductive landing pads”] coupled between the second terminal of the output capacitor [“Second terminals of capacitors 342, 346 are electrically connected to the flange 206 (e.g., to ground)” see Fig. 1] and a ground reference node, 
but in Fig. 2 does not clearly show wherein the third set of bondwires are substantially parallel to the first and second set of bondwires. 
However see Fig. 2 all the bond wires are oriented vertically, see Fig. 4 see 435 oriented vertically, and so are 434, 440.
Thus it would be obvious to modify Zhu to include wherein the third set of bondwires are substantially parallel to the first and second set of bondwires.
The motivation is ease of design .
In regard to claim 12 Zhu teaches  wherein: coupling an output impedance matching circuit between the output lead and the transistor output terminal includes coupling the first set of bondwires [232 “Inductive elements 232, 234, 240 each may be formed from a plurality of parallel, closely-spaced sets of bondwires”] between the output lead and the transistor output, 
coupling the output capacitor to the device substrate  [“Second terminals of capacitors 342, 346 are electrically connected to the flange 206 (e.g., to ground)” see Fig. 1], 
wherein the output capacitor includes a first terminal [see top connected to 134] and a second terminal [see bottom connected to 135’ see 143’], coupling the second set of bondwires [see 134 in Fig. 1 see 143’ “Inductive elements 232, 234, 240 each may be formed from a plurality of parallel, closely-spaced sets of bondwires”] between the transistor output and a first terminal of the output capacitor, and 
coupling the third set of bondwires [see 135’ in Fig. 1 see 143’ “second shunt inductive element 235, 235' could be implemented as a plurality of bondwires coupled between two conductive landing pads”] between the second terminal of the output capacitor and the ground reference node. 
In regard to claim 17 Zhu teaches further comprising coupling an input impedance matching circuit [see Fig. 1 “Input impedance matching circuit 110”] between the input lead and the transistor input terminal, 
wherein coupling the input impedance matching circuit includes coupling an input shunt capacitor [114, 214]  with a first terminal [see Fig. 1 lower] and a second terminal [top] to the device substrate and coupling the first terminal to a ground [see Fig. 1] and the second terminal to a first connection node [connected to 112, 116 and 114], 
coupling a fourth set of bondwires [212, “input impedance matching circuit 210 includes two inductive elements 212, 216 (e.g., inductive elements 112, 116, FIG. 1) and a capacitor 214 (e.g., capacitor 114, FIG. 1). Each inductive element 212, 216 is formed from a plurality of parallel, closely-spaced sets of bondwires”] between the input lead and first connection node, and 
coupling a fifth set of bondwires [216] between the first connection node and the transistor input terminal. 

Claim 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lee . 
In regard to claim 13 Zhu in Fig. 2 does not clearly show wherein the output capacitor is an integrated passive device  . 
However see “ IPD assemblies 242 may be coupled to flange 206”.
See Lee Fig. 9 see paragraph 0095 “a plurality of capacitor parts having different capacitance may be implemented in a single chip”, see that contact can be made at both top and bottom.
Thus it would be obvious to modify Zhu to include wherein the output capacitor is an integrated passive device .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of design and usage.
In regard to claim 14 Zhu and Lee as combined teaches  wherein the first and second terminals of the output capacitor are on opposite sides [see combination Lee, see contact can be made at both top and bottom] of the integrated passive device.
In regard to claim 15 Zhu and Lee as combined teaches wherein the first and second terminals of the output capacitor are on the same side [see combination Lee, see contact can be made at both top and bottom] of the integrated passive device.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu .
In regard to claim 18 Zhu teaches a radio frequency (RF) amplifier [see Fig. 1 see 143’, see Fig. 2, Fig. 3 see Abstract “RF amplifier include a transistor” “device 200 is incorporated in an air cavity package, in which transistors 220 and various impedance matching and video bandwidth elements 212, 214, 216, 232, 234, 240, and 242 are located within an enclosed air cavity 312”] comprising: 
a transistor die [“transistor die (e.g., a die that includes transistor 220)”] with a transistor and a transistor output terminal [see Fig. 3, Fig. 1 see connected to 232, 234] ; 
an output impedance matching circuit [“output impedance matching circuit 150”] coupled to the output lead and the transistor output terminal, 
wherein the output impedance matching circuit includes a first set of bondwires coupled between [232 “Inductive elements 232, 234, 240 each may be formed from a plurality of parallel, closely-spaced sets of bondwires”] the output lead and the transistor output [see connected to 232, 234], 
an output capacitor [see 142’ in Fig. 1 see 143’ see Fig. 3 “capacitors 342”] including a first terminal [see top connected to 134] and a second terminal [see bottom connected to 135’ see 143’] , 
a second set of bondwires [see 134 in Fig. 1 see 143’ “Inductive elements 232, 234, 240 each may be formed from a plurality of parallel, closely-spaced sets of bondwires”] coupled between the transistor output and a first terminal of the output capacitor, and 
a third set of bondwires [see 135’ in Fig. 1 see 143’ “second shunt inductive element 235, 235' could be implemented as a plurality of bondwires coupled between two conductive landing pads”] coupled between the second terminal of the output capacitor [“Second terminals of capacitors 342, 346 are electrically connected to the flange 206 (e.g., to ground)” see Fig. 1] and a ground reference node, 
but in Fig. 2 does not clearly show wherein the third set of bondwires are substantially parallel to the first and second set of bondwires. 
However see Fig. 2 all the bond wires are oriented vertically, see Fig. 4 see 435 oriented vertically, and so are 434, 440.
Thus it would be obvious to modify Zhu to include wherein the third set of bondwires are substantially parallel to the first and second set of bondwires.
The motivation is ease of design .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lee . 
In regard to claim 19 Zhu in Fig. 2 does not clearly show wherein the output capacitor is an integrated passive device  . 
However see “ IPD assemblies 242 may be coupled to flange 206”.
See Lee Fig. 9 see paragraph 0095 “a plurality of capacitor parts having different capacitance may be implemented in a single chip”, see that contact can be made at both top and bottom.
Thus it would be obvious to modify Zhu to include wherein the output capacitor is an integrated passive device .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of design and usage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818